Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Final Office Action mailed on 10/29/2021, the Applicant has filed a Request for Continued Examination (RCE) on 1/25/2022 amending claims 1 and 14. Claims 15-21 have been added. No claim has been cancelled. Claims 2-4, 7 and 9-12 were withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species. Election was made without traverse in the reply filed on 5/6/2021.

Previous rejection to claim 14 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments filed on 1/25/2022.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 2-4, 7 and 9-12 directed to species non-elected without traverse.  Accordingly, claims 2-4, 7 and 9-12 have been cancelled.




Allowable Subject Matter

Claims 1, 5-6, 8 and 13-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “An input device, comprising: a holder; a first wheel, disposed on the holder, wherein the first wheel comprises a side surface, a circle center, and a segment adjusting structure, wherein the segment adjusting structure is disposed on the side surface and comprises a first sub-segment structure and a second sub-segment structure, wherein the first sub-segment structure and the second sub-segment structure are respectively disposed around the circle center, and the first sub-segment structure is located between the circle center and the second sub-segment structure; a slider, disposed on the holder, and being movable relative to the holder to move toward or away from the circle center; and a first pressure part, comprising two first ends, wherein one of the first ends is connected to the slider, when the slider moves toward the circle center, the other of the first ends contacts the first sub-segment structure, when the slider moves away from the circle center, the other of the first ends contacts the second sub-segment structure, wherein a portion of the first pressure part between the first ends is extended in a direction substantially parallel to an extending direction of a portion of the first sub-segment structure or the second sub-segment structure contacted by the other of the first ends”, as claimed in claim 1.

Regarding claims 5-6, 8 and 13-16, these claims are allowed based on their depe3ndency on claim 1.

Regarding claim 17, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “An input device, comprising: a holder; a first wheel, disposed on the holder, wherein the first wheel comprises a outer surface, a side surface, a center, and a segment adjusting structure, wherein the side surface is connected to and surrounded by the outer surface, the segment adjusting structure is disposed on the side surface and comprises a first sub-segment structure and a second sub-segment structure respectively disposed around the center, and the first sub-segment structure is located between the center and the second sub-segment structure; a slider, disposed on the holder at a position corresponding to the outer surface of the first wheel; and a first pressure part, comprising a first side coupled to the slider and a second side opposite to the first side, when the slider moves toward the center, the second side contacts the first sub-segment structure, when the slider moves away from the center, the second side contacts the second sub-segment structure”, as claimed in claim 17.

Regarding claims 18-21, these claims are allowed based on their depe3ndency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623